Exhibit 10.1
 
CSX Long Term Incentive Plan

2014-2016 Cycle




Purpose and Objective


The CSX Long Term Incentive Plan (“LTIP” or “the “Plan”) is the vehicle under
which CSX Corporation (“CSX” or “Company”) issues Performance Grants, as
described in the CSX Stock and Incentive Award Plan, referred to herein as
Performance Units. The Performance Units are issued pursuant to, and are subject
to the terms (including defined terms) and conditions of, the CSX Stock and
Incentive Award Plan. Under the LTIP, a Performance Unit represents the right to
receive a share of CSX common stock. The purpose of the LTIP is to reward
eligible employees for their contribution to the attainment of improved
operating performance and asset utilization which is intended to result in
increased total shareholder return. As described below in the Plan Design
section, grants of Performance Units are approved by the Compensation Committee
of CSX’s Board of Directors (the “Committee”).


The Company seeks to motivate and reward employees through the issuance of
Performance Units. Performance Units are settled upon certification of the
Company’s achievement of predetermined levels of (i) operating ratio and (ii)
return on assets during the Performance Period (as defined below). The payments
are referred to as Performance Awards at the time of payment, and are payable in
the form of CSX common stock.


Effective Date and Performance Period


The 2014-2016 LTIP Cycle (the “2014-2016 Cycle” or “Cycle”) commences May 6,
2014 (“the Effective Date”) and ends December 30, 2016. The Performance Period,
the time during which Company performance is measured, commences March 29, 2014
and ends December 30, 2016.


Eligibility and Participation


Active employees of CSX or participating subsidiaries (the “Company” or
collectively, the “Companies”) in salary Band 06 and above as of the Effective
Date (“Participants”) are eligible to participate in the Plan for the 2014-2016
LTIP Cycle and receive a number of Performance Units determined by reference to
a dollar denominated long-term incentive compensation award approved by the
Committee. The Performance Unit schedule is maintained by the Plan
Administrator.




 


 
 

--------------------------------------------------------------------------------

 
Employees hired or promoted into Band 06 and above after the Effective Date and
before the end of the 2014-2016 Cycle will receive a pro rata allocation of
Performance Units based on their participation (and status as full time or
part-time Band 06 (or higher) employee during the Cycle). Any adjustment
pursuant to the foregoing shall be made only in the case of a Participant’s bona
fide hire into or change in job Band (a “Band Change”) during the Cycle and such
adjustment shall be made by increasing or reducing the Participant’s Performance
Units by a number of Performance Units equal to the product of (A) the
difference between the number of Performance Units that the Participant holds
before the Band Change resulting in a new job Band designation for the
Participant (the “New Band”) and the number of Performance Units that the
Participant would have received if the Participant had been in the New Band at
the inception of the Cycle times (B) a fraction the numerator of which is the
number of full months following the Participant’s Band Change and the end of the
Cycle and the denominator of which is the total number of full months in the
Cycle. For purposes of the pro-rata calculation, participation will be deemed to
begin on the first day of the month following the date the Participant was hired
or the change in salary band affected. The same pro rata adjustment will be used
for employees who transfer between union and non-union employment.


Notwithstanding the preceding, in the case of any Participant who has a Band
Change and who is ultimately determined to be a “covered employee” within the
meaning of Section 162(m) of the Internal Revenue Code in respect of the final
year of the Cycle, any increase in such Participant’s Performance Units shall be
computed only in respect of the months, if any, of the Cycle occurring after the
Participant has been in the New Band for three months.


The maximum number of Performance Units that any Participant may be awarded, and
the maximum number of shares that may be earned under such Performance Units,
following any Band Change shall not exceed the number of Performance Units
awarded to, and shares that may be earned by, the Participant in the top Band
receiving the most Performance Units at the inception of the Cycle under the
Plan. The adjustment above is intended to be a formulaic adjustment for job Band
during the Cycle and is not intended to alter the objective performance goals
applicable under the performance under this Plan.






Plan Design


Under CSX’s long-term incentive compensation program design, the Committee
approves the annual competitive dollar value of long-term incentive compensation
for Participants primarily based upon Band1. For the 2014-2016 Cycle, the value
of Performance Units comprises 75% of the value of long-term incentive
compensation, and the value of restricted stock units comprises the other 25%.
Restricted Stock Units are provided in a separate grant.

--------------------------------------------------------------------------------

1 The Committee, at its sole discretion, may grant to a Participant a different
long term compensation dollar value than to other Participants within the same
Band.


 


 
 
2

--------------------------------------------------------------------------------

 
 
The number of Performance Units an employee receives is calculated by dividing
75% of the dollar value of the long-term incentive compensation mentioned above
by the average closing price of CSX common stock during the most recent three
full months preceding the Effective Date. For the 2014-2016 Cycle, the average
stock price equaled $28.08, representing the months of February, March and April
2014. This price is used solely to determine the number of Performance Units
granted to each Participant at the commencement of the Cycle.


Performance Measures


The Plan uses a combination of (i) operating ratio (“OR”) and (ii) return on
assets (“ROA”) [p3.jpg] as the performance measures, excluding non-recurring
items as disclosed in the Company financial statements. The measures are applied
independently and weighted equally. Thus, if both target OR and target ROA are
achieved, each measure would pay at 50% for a total payout of 100% of the grant
value. If the maximum OR and maximum ROA are achieved then each measure would
generate a 100% payout for a total payout at 200%.


 
1.
Operating Ratio: OR is defined as CSX Corporation operating expenses divided by
operating revenue. Performance achievement for the Cycle is based on cumulative
operating expenses and operating revenue for the Performance Period.



As the price of fuel has a significant impact on OR, fuel-adjusted OR targets
will apply to the OR performance measure if the average highway diesel fuel
(“HDF”) price per gallon for the Performance Period falls outside of a
pre-determined range (“fuel collar”). Charts in Exhibit A reflect the OR targets
and related payout percentages at various HDF prices.


 
2.
Return on Assets: ROA is defined as tax-adjusted operating income divided by net
properties.

 
Tax Adjusted Operating Income is determined by applying a 38% tax rate to
operating income. This calculation is based on an annualized average during the
Performance Period. Net properties is equal to gross properties less accumulated
depreciation. This calculation is based on the quarterly average during the
Performance Period.


The terms operating income, properties, and accumulated depreciation shall be
defined and measured as set forth in the Company’s financial statements at the
end of the Cycle. A chart in Exhibit A reflects the ROA targets and related
payout percentages.
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
OR and ROA have been selected as performance measures because of their high
correlation to shareholder returns. Efforts to improve these measures align
CSX’s business objectives in a way that allows individuals to equate personal
actions to desired performance outcomes. Each Plan Participant should be
motivated to grow revenue, reduce expense, improve service, increase
productivity, improve safety, and increase asset utilization.




Performance Awards


As shown in the Performance Measure and Payout Percentage Table in Exhibit B,
Performance Awards are paid as a percentage of a Participant’s Performance Units
based upon the applicable measures discussed above. All Performance Awards will
be paid in CSX common stock.


A Participant who commits an act involving moral turpitude that adversely
affects the reputation or business of the Companies shall forfeit any
Performance Units. Examples of acts of moral turpitude include, but are not
limited to, dishonesty or fraud involving CSX or any affiliated company, their
employees, vendors, or customers or a violation of the CSX Code of Ethics.


Participants subject to the Claw Back Provision contained herein, who violate
the conditions (i) through (v) of the Claw Back Provision below, shall forfeit
any Performance Units.


No Performance Award is earned under the Plan until the Compensation Committee
approves the payout percentage based upon the level of achievement of the
performance measures for the Cycle.


Impact of Change in Employment Status


Performance Awards generally will be paid only to Participants who are actively
employed by the Companies at the end of the applicable three-year performance
cycle. Except as provided below, all other Participants whose employment
terminates prior to the end of the Cycle shall forfeit any and all Performance
Units and thus receive no Performance Award. All Performance Awards will be
payable no later than March 15 following the end of the Cycle.


A Participant whose employment terminates due to death, disability, or
retirement shall be eligible to receive a pro-rata Performance Award under the
LTIP based on the Performance Award the Participant would have received had
there been no death, disability or retirement. The pro-rata Performance Award
will be determined based upon the number of months of participation relative to
the number of months in the Cycle. Retirement shall mean (i) the attainment of
age 55 and 10 years of Company service, or (ii) the attainment of age 65.
Disability shall mean long-term disability as defined in the long-term
disability plan of the Company covering the Participant. In the case of death,
such Performance Awards shall be paid to the Participant’s estate, or as
otherwise required by law.


 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Participants whose hours are reduced so that they are no longer full time active
employees during the 2014-2016 LTIP Cycle, as a result of a phased retirement or
similar program at the request of or with the consent of CSX, shall be entitled
to a pro-rata Performance Award to the date of such change, and a pro-rata
reduced Performance Award for the remaining portion of such 2014-2016 Cycle
worked based on the reduced hours.


Taxation of Performance Awards


Performance Awards will be paid in shares of CSX common stock. The value
received by the Participant is taxable income; therefore CSX is required to
withhold income taxes at the prescribed rates for both supplemental income and
employment taxes in accordance with applicable tax laws. CSX will withhold the
minimum number of shares (in whole shares) equal in value to such required
amount. No additional voluntary withholding amount is permitted. Participants in
the CSX Executive Deferred Compensation Plan may defer receipt of Performance
Awards in accordance with the terms of that plan.


Plan Administration


The CSX Senior Vice President and Chief Administrative Officer shall be the Plan
Administrator and shall interpret and construe the provisions of the Plan
subject to the terms of the CSX Stock and Incentive Award Plan and the
Compensation Committee’s authority and responsibility thereunder.


Plan Amendments and Termination


The Compensation Committee reserves the right to terminate, adjust, amend or
suspend the Plan at any time at its sole discretion.


Claw Back Provision


The Claw Back Provision discussed herein applies only to Participants in Band 10
and above.


If such Participant receives a Performance Award, the following terms and
conditions shall apply for the subsequent two-year period from the payout of the
Performance Award (whether or not such Participant continues to be employed by
the Company).


Noncompetition: Such Participant shall not


 
(i)
without written Company consent, work for a Class I railroad in a capacity
similar to the function performed over the 5 years prior to termination; or for
a customer or supplier for whom the Participant has had direct work
responsibility in the prior 12 months in a capacity similar to the functions
performed over the 5 years prior to termination;

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(ii)
without written Company consent, solicit employees to work for a competitor in a
capacity similar to such solicited employee’s capacity;

 
(iii)
without written Company consent, solicit the Companies’ customers on behalf of a
competitor;

 
(iv)
without written Company consent, act in a manner adversarial or in any way
contrary to the best interests of the Company; (for example, testifying as an
expert witness or becoming associated with a union or law firm that takes
positions adverse to the Companies);

 
(v)
fail to provide the Company with information or documentation showing compliance
with conditions (i), (ii), (iii) and (iv) stated above, if requested by the Plan
Administrator.



If a Participant breaches any of the conditions set forth above in this Claw
Back Provision, the Participant shall repay to the Company an amount equal to
the value of the Performance Award. The value of the Performance Award is
measured by the amount reported as income on Form W-2 for tax purposes. Any
amount due hereunder shall be paid by the Participant within thirty (30) days of
notice by the Company to the Participant that the Participant has breached a
condition stated above.


The Claw Back provision for noncompetition shall not survive any change in
control event as defined in the CSX Stock Incentive Award Plan.


Company Financial Irregularities: In the event of Company accounting
irregularities discovered within two years after receipt of payment in
connection with a Performance Award, which requires the Company to restate its
financial statements due to material noncompliance with any financial reporting
requirements under applicable securities laws, the Participant shall repay all
amounts in excess of the Performance Award the Participant should have received
as determined under the restated financial statements.


In cases where all or part of the Performance Award is deferred under the CSX
Executive Deferred Compensation Plan, breach of these conditions shall result in
an immediate forfeiture of the portion deferred, including any earnings thereon
from the date of deferral, in the amount needed to equal the applicable clawback
amount.


Consideration for Noncompete Agreement


In consideration for eligibility under this 2014-2016 LTIP Cycle, Employees in
Band 10 and above must enter into a noncompete agreement, if not already in
effect, as prescribed and agreed to by CSX. Eligibility in the 2014-2016 LTIP
Cycle for Employees in Band 10 and above is conditioned upon the existence of
such noncompete agreement.
 
 
 







 
6

--------------------------------------------------------------------------------

 
 
Miscellaneous


By accepting a Performance Award, the Participant authorizes the Company to
withhold, to the extent permitted by law, any amount the Participant may
otherwise owe to the Company in any other capacity whatsoever.


The adoption of the 2014-2016 Cycle of the LTIP does not imply any commitment to
continue the Plan or any other long-term incentive compensation plan or program
for any succeeding year or period. Neither the Plan, nor any Performance Unit,
or Performance Award made under the Plan shall create any employment contract or
relationship between the Companies and any Participant.


Notwithstanding anything herein to the contrary, Performance Units issued to
“covered employees” under Section 162(m) of the Internal Revenue Code shall be
treated in a manner intended to comply with Section 162(m) of the Internal
Revenue Code.




Committee Discretion


The Compensation Committee may apply its discretion in order to reduce payouts
to Executive Team members based on the Company’s relative Total Shareholder
Return in accordance with Exhibit C. No upward discretion may be applied to LTIP
payouts.


 


 
 
7